Citation Nr: 1426221	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-13 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a bilateral hand disability. 

4.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to January 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The December 2011 rating decision denied, inter alia, the Veteran's claims for service connection for a right shoulder disability, a low back disability, a bilateral hand disability, and major depressive disorder.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2012.  38 C.F.R. § 20.201 (2013).  The RO then furnished the Veteran a Statement of the Case (SOC) in March 2012.  The Veteran filed a Substantive Appeal, VA Form 9, in May 2012 and the RO issued a Supplemental SOC in April 2012.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a right shoulder disability.

2.  There is no competent and credible evidence establishing that the Veteran currently has a low back disability.  

3.  There is no competent and credible evidence establishing that the Veteran currently has a bilateral hand disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for establishing service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an October 2011 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2011 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2011 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, reports of VA examinations and the statements from the Veteran and his wife.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran contends that he is entitled to service connection for a right shoulder disability, a low back disability, and a bilateral hand disability on the basis that he developed the conditions while in service.  

The Board notes that the Veteran complained of shoulder pain while in service.  The Veteran also reported back pain in 2007 after "working on generators" and "carrying dead weights of 65 pounds."  (See November 2009 examination.)  The Veteran also complained of numbness and decreased strength in his hands since 2007.  However, no diagnosis was ever provided for any of the symptoms of which the Veteran complained.  

In November 2011, the Veteran was afforded a VA examination for his claims of service connection for a right shoulder disability, a low back disability, and a bilateral hand disability.  Regarding the Veteran's complaints of pain and limitation of motion in his right shoulder, the examiner found that there was no diagnosis of a right shoulder condition.  The examiner stated that "although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology."  Then, with regard to the Veteran's claim for a low back disability, the examiner opined that there is no diagnosis for a low back disability.  The examiner went on to explain that "[s]ymptoms of low back pain are very common" and in "the large majority of cases these symptoms are self-limited, lasting days to months, and without clinical objective evidence of diagnosable pathology of the bones, disks, nerves, ligaments or muscles."  Finally, during the VA examination concerning his complaints of a bilateral hand disability, the VA examiner found no clinical objective evidence of diagnosable disease or pathology.  The examiner noted the Veteran's complaints of wrist pain in service as well as his complaints of numbness in both hands, but opined that there is no diagnosis of a bilateral hand disability.

Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a right should, low back, or bilateral hand disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis symptoms arising from shoulder, back, and hand injuries as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of any of his claimed disabilities.  In any event, the Board concludes that the medical evidence, which reveals no complaints or findings of a right shoulder, low back, or bilateral hand disability, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 2005 to 2011, none of this evidence reflects findings of a current right shoulder, low back, or bilateral hand disability.   

Accordingly, in the absence of competent evidence of a current right shoulder, low back, or bilateral hand disability during the period of the claim, service connection is not warranted on any basis for any of the claims and must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Service connection for a right should disability is denied. 

Service connection for a low back disability is denied. 

Service connection for a bilateral hand disability is denied.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for major depressive disorder.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; competent medical or lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Veteran seeks service connection for major depressive disorder, on the basis that he developed the condition while in service.  The Board notes that the Veteran's service treatment records indicate that the Veteran was repeatedly diagnosed with and treated for depression and major depressive disorder while in service.  

In November 2011, the Veteran was afforded a VA examination for mental disorders other than PTSD and eating disorders.  The examiner noted the Veteran's previous diagnosis of anxiety disorder, not otherwise specified.  However, the examiner did not list the Veteran's previous diagnosis of major depressive disorder.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As noted above, the VA examiner based his opinion on inaccurate factual basis, and did not consider relevant and potentially probative information.  Specifically, the examiner failed to note the Veteran's multiple diagnoses of treatment for depression and major depressive disorder while in service.  Accordingly, the Board finds that the November 2011 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Given the evidence outlined above, the Veteran should now be afforded a new mental health disorders VA examination to provide an opinion concerning whether the Veteran has a current diagnosis of major depressive disorder.  If a diagnosis is found, the examiner shall provide an opinion as to whether it is attributable to service, with consideration given to the service treatment records showing the Veteran was repeatedly diagnosed with and treated for depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination, the entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should indicated that the file has been reviewed and include discussion of the Veteran's lay assertions.  

First, the examiner should identify all acquired psychiatric disorders.  If a diagnosis is found, the examiner should provide an opinion, consistent with sound medical principles, addressing the following: is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's major depressive disorder, is etiologically related to the Veteran's service?  In making this assessment, the examiner is directed to take into account the service treatment records indicating that the Veteran was treated for and diagnosed with major depressive disorder in service as well as his lay statements.

Please provide the rationale for any opinion expressed.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


